     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                      )
13   CHUE VUE,                                        )       Case No.: 1:19-cv-01050-GSA
                                                      )
14                  Plaintiff,                        )
                                                      )       STIPULATION AND ORDER FOR AN
15        vs.                                         )       EXTENSION OF TIME OF 30 DAYS FOR
     ANDREW SAUL,                                     )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                 )       PLAINTIFF’S OPENING BRIEF
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 30 additional days to respond

22   to Plaintiff’s opening brief. The current due date is April 1, 2020. The new due date will be May

23   1, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the first request

25   in this case overall. There is good cause for this request and not intended to delay. Since the filing

26   of Plaintiff’s opening brief, Defendant’s counsel has diligently worked on various district court

27   cases and other substantive non-court matters, some of which required more time to complete than

28   anticipated. Furthermore, on and around the original due date of April 1, 2020, counsel has



                                                          1
 1   competing deadlines of at least four district court matters, within the week. Counsel also has at
 2   least 15 district court and substantive non-court matters scheduled between April 1, 2020, to May
 3   1, 2020. Defendant requires additional time to review the record and properly evaluate the issues
 4   raised in Plaintiff’s opening brief, to consider settlement options, and if not settling, to prepare
 5   Defendant’s response to Plaintiff’s brief.
 6          Thus, Defendant is respectfully requesting additional time up to and including May 1,
 7   2020, to respond to Plaintiff’s opening brief. Defendant apologizes for the delay and any
 8   inconvenience caused by the delay.
 9          The parties further stipulate that the Court’s Scheduling Order shall be modified
10   accordingly.
11                                                 Respectfully submitted,
12
     Date: March 27, 2020                          PENA & BROMBERG, ATTORNEYS AT LAW
13
                                                   s/ Jonathan O. Pena by C.Chen*
14                                                 (As authorized by email on 3/27/2020)
                                                   JONATHAN O. PENA
15
                                                   Attorneys for Plaintiff
16
     Date: March 27, 2020                          MCGREGOR W. SCOTT
17                                                 United States Attorney
18
                                                   By s/ Carolyn B. Chen
19                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
20
21                                                 Attorneys for Defendant

22
23
24   IT IS SO ORDERED.

25      Dated:      March 30, 2020                             /s/ Gary S. Austin
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28


                                                      2
